1W

                               UNITED STATES BANKRUPTCY COURT
                                                       SOUTHERN DISTRICT OF IOWA
                                                           CENTRAL DIVISION

In re: MICHAEL C BIONDI                                                                               Case No.: 15-01745-lmj13
       ANGELA A CORY-BIONDI
             Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
CAROL F. DUNBAR, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 08/21/2015.
2) The plan was confirmed on 10/19/2015.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on 11/11/2016.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 11/16/2016.
5) The case was completed on 09/26/2019.
6) Number of months from filing or conversion to last payment: 49.
7) Number of months case was pending: 52.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 111,997.66.
10) Amount of unsecured claims discharged without full payment: 1,180.45.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:            $47,042.30
       Less amount refunded to debtor:                          $94.00
 NET RECEIPTS:                                                                $46,948.30

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                      $.00
       Court Costs:                                                                $.00
       Trustee Expenses and Compensation:                                     $4,268.13
       Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,268.13

 Attorney fees paid and disclosed by debtor:                $1,500.00




 Scheduled Creditors:
Creditor                                                       Claim           Claim            Claim        Principal           Interest
Name                                        Class              Scheduled       Asserted         Allowed      Paid                Paid
BILL ME LATER                               Unsecured              108.00            NA              NA             .00                 .00
CAPITAL ONE                                 Unsecured            2,250.00       2,982.99        2,982.99      2,982.99                  .00
CAPITAL ONE                                 Unsecured            1,499.00       1,565.88        1,565.88      1,565.88                  .00
CENTRAL IOWA ORTHOPAEDICS                   Unsecured              475.00            NA              NA             .00                 .00
CERASTES LLC                                Unsecured              445.00        520.05          520.05         520.05                  .00
CITIZENS COMMUNITY CREDIT UNION Secured                          1,686.00       1,571.26        1,571.26      1,571.26               61.76
DISCOVER BANK                               Unsecured            7,143.00       7,410.83        7,410.83      7,410.83                  .00
GENERAL SERVICE BUREAU, INC.                Unsecured              150.00            NA              NA             .00                 .00
INTERNAL REVENUE SERVICE                    Priority             3,500.00       3,232.47        3,161.97      3,161.97                  .00
INTERNAL REVENUE SERVICE                    Unsecured                    NA        70.50           70.50         70.50                  .00
LAW OFFICES OF JOEL CARDIS, LLC             Unsecured              141.45            NA              NA             .00                 .00
MERCY MEDICAL CENTER                        Unsecured              150.00            NA              NA             .00                 .00
MIDLAND CREDIT MANAGEMENT                   Unsecured            2,715.00       2,779.57        2,779.57      2,779.57                  .00
Page 1 of 2                                                                                                  UST Form 101-13-FR-S (9/1/2009)
1W

                                UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF IOWA
                                                        CENTRAL DIVISION

In re: MICHAEL C BIONDI                                                                                  Case No.: 15-01745-lmj13
       ANGELA A CORY-BIONDI
             Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim                Claim         Claim          Principal           Interest
Name                                        Class              Scheduled            Asserted      Allowed        Paid                Paid
NATIONSTAR MORTGAGE LLC                     Secured                    NA            8,417.14     8,417.14        8,417.14                  .00
NATIONSTAR MORTGAGE LLC                     Secured            120,764.00          118,298.02           .00             .00                 .00
ORAL MAXILLOFACIAL                          Unsecured               106.00                NA            NA              .00                 .00
QUANTUM3 GROUP                              Unsecured             1,023.00           1,007.95     1,007.95        1,007.95                  .00
SYNCHRONY BANK                              Unsecured                  NA             740.03        740.03          740.03                  .00
TRANSWORLD SYSTEMS                          Unsecured                50.00                NA            NA              .00                 .00
U.S. DEPARTMENT OF EDUCATION                Unsecured            12,594.00         12,390.24     12,390.24       12,390.24                  .00

 Summary of Disbursements to Creditors:                                                           Claim          Principal           Interest
                                                                                                  Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                 .00             .00                 .00
     Mortgage Arrearage:                                                                          8,417.14        8,417.14                 .00
     Debt Secured by Vehicle:                                                                     1,571.26        1,571.26               61.76
     All Other Secured:                                                                                .00             .00                 .00
 TOTAL SECURED:                                                                                   9,988.40        9,988.40               61.76

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                       .00             .00                  .00
     Domestic Support Ongoing:                                                                         .00             .00                  .00
     All Other Priority:                                                                          3,161.97        3,161.97                  .00
 TOTAL PRIORITY:                                                                                  3,161.97        3,161.97                  .00

 GENERAL UNSECURED PAYMENTS:                                                                     29,468.04       29,468.04                  .00

 Disbursements:
        Expenses of Administration:                                                              $4,268.13
        Disbursements to Creditors:                                                             $42,680.17
 TOTAL DISBURSEMENTS:                                                                                                             $46,948.30

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:   12/12/2019                                         By:    /s/CAROL F. DUNBAR
                                                                                    Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the foregoing TRUSTEE'S FINAL REPORT
was served upon the following parties at the addresses indicated:

James L. Snyder                      Michael and Angela Biondi             Samuel Z. Marks
Acting United States Trustee         3608 E. 40th Street                   Attorney At Law
210 Walnut Street, Room 793          Des Moines, IA 50317                  4225 University Avenue
Des Moines, IA 50309                                                       Des Moines, IA 50311



by electronic mail through the Court’s CM/ECF system, or by enclosing the same in an envelope
addressed to each such person with postage fully paid, and by depositing said envelope in the United
States Postal Service depository in Des Moines, Iowa. I declare under penalty of perjury that the
foregoing is true and correct.

        DATED: December 12, 2019

                                                                /s/ Jenni Elings
